Citation Nr: 1140966	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to continued improved death pension from April 1, 2008.

2.  Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from October 1950 to September 1951.  He died in March 2007.  The appellant is his widow.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied continued improved death pension from April 1, 2008.  

The claimant also appealed an August 2010 RO rating decision, which denied service connection for the cause of the Veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter.  

With regard to the appellant's claim for continued improved death pension from April 1, 2008, the claims file contains evidence showing her income and qualified expenses throughout 2007 and 2010.  The record does not contain such information during the intervening years of 2008 and 2009.  Consequently, the record is not sufficiently complete or detailed to allow the Board to determine eligibility for payment of a pension starting from April 1, 2008.  The Board recognizes the statements from the appellant's son during the May 2011 Board hearing indicating that he was told it was too late to submit this information.  The Board finds, to the contrary, that this information is necessary to decide the claim.  Therefore, remand is required to obtain complete income and expense verification using the applicable VA benefits forms and procedures.

With regard to the issue of service connection for the cause of the Veteran's death, the Board notes that the RO issued a rating decision denying the claim in August 2010.  An August 2010 report of contact (VA Form 21-0820) reflects a request that the RO send the appellant an appropriate form so that she could appeal the RO's August 2010 decision.  The Board finds that the August 2010 report of contact constitutes a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  Thereafter, the RO did not issue a statement of the case (SOC) addressing the issue.  Because the appellant filed an NOD disagreeing with the RO's August 2010 rating decision, but there is no SOC on file, a remand is required in order to comply with due process requirements.  See Manlincon, 12 Vet. App. at 240- 241.  

The RO should return the claim to the Board only if the appellant perfects her appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case, and a substantive appeal the Board is not required, and in fact has no authority, to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must take the appropriate steps to issue the appellant a statement of the case (SOC) addressing the issue of entitlement to service connection for the cause of the Veteran's death.  The SOC must include (a) a summary of the evidence in the case relating to the issue with which she has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  Also, the appellant should be afforded an appropriate time period to respond.  

Thereafter, if the appellant files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further development necessary, and then readjudicate the claim in light of the entire evidentiary record, and issue a supplemental statement of the case (SSOC), if indicated.

2.  The RO should also request from the appellant a full and complete report of her net worth, income, and expenses including detailed information on unreimbursed medical insurance, pharmacy, and travel expenses for the years 2008, 2009, and 2011 up to present.  The RO should provide the appropriate forms with instructions on what income and expenses are reportable and excludable.

3.  Then, the RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  If the benefit remains denied, the RO should readjudicate the claim for payment of an improved non-service-connected pension from April 1, 2008, and furnish a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


